Citation Nr: 0212090	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-15 214	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for bilateral flat feet 
with hammertoes.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied service connection 
for a bilateral foot condition and a low back condition.  The 
veteran appealed both issues, but later at a March 2001 
informal conference at the RO, withdrew his appeal for 
service connection for a low back condition.  


FINDING OF FACT

1.  The veteran's feet were normal when he was examined in 
connection with his entrance into service.  

2.  Bilateral flat feet were first noted during the veteran's 
active military duty.  

3.  The present record raises a reasonable doubt as to 
whether the veteran's bilateral flat feet with hammertoes had 
its onset during the veteran's active military duty.


CONCLUSION OF LAW

Bilateral flat feet with hammertoes was incurred during 
active duty.  38 U.S.C.A. § 1131 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Medical records have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, and the 
related VA regulation, have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

The veteran contends that his feet first began giving him 
problems during service and surgery was recommended but not 
performed during service.  His service medical records show 
that he had complaints of pain over the left tarsals in June 
1981, which reported had existed for 2 years.  X-rays of the 
left ankle showed questionable pes cavus deformity with no 
bony abnormality.  His service separation examination noted 
bilateral flat feet, "NCNS" (no complaints, no symptoms).  
After service the veteran was seen a VA outpatient clinic in 
April 1984 for complaints of a left foot problem.  
Examination showed a severe hammertoe of the right 2nd toe 
and left foot callus formation.  He was referred to the 
orthopedic clinic where surgical correction was planned.  He 
failed to report for additional studies apparently planned in 
anticipation of a scheduled hospital admission.  He was seen 
again in December 2000 for complaints of a painful 2nd right 
toe.  The assessment was claw foot deformity.

The veteran's foot problems were thus first noted during 
service when he reported that he had had pain over his 
tarsals in June 1981.  Even though he recently reported at 
the 2001 informal conference at the RO that he had had flat 
feet prior to service, this statement does not prevent the 
presumption of soundness from attaching.  In Crowe v. Brown, 
7 Vet. App. 238 (1994), the United States Court of Appeals 
for Veterans Claims (Court) indicated that the presumption of 
soundness attaches where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  Crowe, 7 Vet. App. at 245 citing Bagby v. 
Derwinski, 1 Vet. App. 225 (1991).  The Court added that even 
a notation of history of a condition on an enlistment 
examination did not rebut the presumption of soundness as 
such is a report of history and not a condition detected by 
the examiner.  Likewise in this case a history reported by 
the veteran many years after service does not serve to rebut 
the presumption of soundness for a condition not found or 
reported by history on the veteran's service entrance 
examination.

While the veteran's bilateral foot condition has been 
variously diagnosed as questionable pes cavus, bilateral flat 
feet, hammertoe deformity, claw toe deformity, and callus 
formation, a reasonable interpretation of the evidence is 
that he has a chronic foot disability which may be traced to 
the foot problems noted in service and diagnosed at the 
service separation examination.  38 C.F.R. § 3.303(b), (d).  
Based on the particular facts of this case, and applying the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current bilateral foot disability, 
bilateral flat feet with hammertoes, began during service.  
The disability was incurred in service, and service 
connection is warranted.


ORDER

Service connection for bilateral flat feet with hammertoes is 
granted.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

